Citation Nr: 1829051	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-40 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation of greater than 30 percent for service-connected acute myocardial infarction/residuals.

2.  Entitlement to an initial evaluation of greater than 10 percent for service-connected right shoulder disability.

3.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1975 to September 1987 and from September 1990 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction transferred to the RO in Louisville, Kentucky. 

The Board observes that additional private treatment records from UnityPoint Clinic Cardiology were received following the last adjudication by the RO in the October 2014 statement of the case.  However, as the Veteran's appeal was after February 2, 2013, an automatic waiver of evidence submitted by the Veteran or his representative is presumed.  Because the Veteran submitted these records, a waiver of RO consideration is presumed.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has experienced more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2.  The preponderance of the evidence is against finding that the Veteran's right shoulder disability was manifested by limitation of motion to the shoulder level (flexion to 90 degrees).



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected heart acute myocardial infarction/residuals have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7006 (2017). 

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Myocardial Infarction

The Veteran is seeking a rating in excess of 30 percent for myocardial infarction. The Veteran contends that in 2006 he had 3 more aortic blockages which resulted in angioplasty and 3 more stents.  The Veteran also noted that he was diagnosed with carotid stenosis in both carotid arteries, which is related to his service-connected coronary artery disease.  

Myocardial infarction is rated pursuant to the criteria under Diagnostic Code 7006.  38 C.F.R § 4.104, Schedule of ratings - diseases of the heart.  Under Diagnostic Code 7006, a 10 percent rating is assigned where a workload greater than 7 METs (metabolic equivalent testing) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.   A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is assigned for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The Veteran was afforded a VA examination in February 2014.  The examiner noted the Veteran was diagnosed with a myocardial infarction in December 1996. The examiner noted the Veteran does not have congestive heart failure, arrhythmia, or a heart valve condition.  The examiner opined that the Veteran's METs level was from 7-10 METS, and this level of activity has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 miles per hour.  Based on the results of a February 2014 echocardiogram, the Veteran's left ventricular ejection fraction was 63 percent. 

Based on Diagnostic Code 7006, a 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examination reflects the Veteran does not suffer from congestive heart failure, has a workload of greater than 5 METs, and the left ventricular fraction was in excess of 50 percent.  Based on the findings of the February 2014 VA examination, the Veteran does not meet the criteria for a 60 percent rating under Diagnostic Code 7006. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 30 percent for the acute myocardial infarction/residuals disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right Shoulder 

The Veteran contends that he is entitled to a rating in excess of 10 percent for degenerative arthritis, which the Veteran reports is now present in both hips.  See November 2014 Form 9. 

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2017).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2017).  The Veteran is right handed.  Hence, his right shoulder disorder affects his major arm. 

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2017).  Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level (flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

The Veteran was afforded a VA examination in February 2014.  In initial range of motion measurement testing, the Veteran's right shoulder flexion and abduction were limited to 170 degrees (normal is 180 degrees) with evidence of painful motion beginning at 170 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and the examiner found that right should flexion and abduction were limited to 170 degrees (normal is 180 degrees).  The examiner noted the Veteran had less movement than normal and pain in the right shoulder.  The Veteran's right shoulder abduction and forward flexion were assessed at 5/5 indicating normal strength.  There was no indication of ankylosis.  Testing revealed a positive empty-can test and external rotation/infraspinatus strength test on the right, but negative Hawkin's impingement and lift-off subscapularis tests.  A history of mechanical symptoms (clicking, catching, etc.) was noted in the right shoulder. The examiner noted there was a February 2014 x-ray of the right shoulder that reflected degenerative changes, including soft tissue calcification most likely representing calcific tendinitis or bursitis. 

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206   (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected right shoulder disability is not warranted.  The evidence does not reflect a limitation of motion of the right shoulder to shoulder level (e.g., flexion to 90 degrees).  Notably, the VA examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings. 

The Board acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence. Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the February 2014 VA examination. See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 10 percent.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher ratings at any point. 

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for a right shoulder disability. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




ORDER

Entitlement to an initial evaluation of greater than 30 percent for service-connected acute myocardial infarction/residuals is denied.

Entitlement to an initial evaluation of greater than 10 percent for service-connected right shoulder disability is denied.


REMAND

The Veteran contends he has erectile dysfunction.  In an April 2014 Notice of Disagreement, the Veteran asserted that he should be service connected for erectile dysfunction due to the use of atenolol, a beta blocker that was prescribed to him in April 1997, during active servce, due to his service-connected myocardial infarction.  In a February 2014 VA examination, the examiner concluded the Veteran did not have a diagnosis for erectile dysfunction because he had not previously been diagnosed with erectile dysfunction, had not seen a provider to discuss symptoms, and has not taken any medication to treat the condition.  The Board finds this conclusion is inadequate because the Veteran is compentent to report he is experiencing erectile dysfunction, and there is no indication that the examiner discussed the symptoms or history of symptoms with the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, a new examination is required to elicit a full history from the Veteran regarding the reported erectile dysfunction. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding relevant VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate VA examiner in order to determine the nature and etiology of the Veteran's claimed erectile dysfunction.  The examiner should review the claims file including a copy of this remand.  

The examiner is asked to determine the following: 

a. Identify whether the Veteran has a diagnosis of erectile dysfunction.  A complete rationale should be provided.

b.  For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is had its onset during service or is otherwise related to service.  

c. For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused by atenolol, prescribed during active duty service to treat a service-connected disability. 

d. For any diagnosed erectile dysfunction, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is permanently worsened beyond normal progression (aggravated) by the Veteran's use of atenolol.

Please explain why or why not.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so. 

3. After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a Supplemental Statement of the Case (SSOC), and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


